PER CURIAM.
Finding that the limited partnership agreement entered into by the parties expressly provided that Schuster Development Corp. [Schuster] be the liquidating trustee of the limited partnership, see § 620.74, Fla.Stat. (1983), and finding no basis in the record for the trial court’s substitution of Centrust Savings Bank as liquidating trustee, we conclude that the trial court abused its discretion. We therefore reverse and remand for reinstatement of Schuster as liquidating trustee.
Reversed and remanded.